Citation Nr: 9934337	
Decision Date: 12/09/99    Archive Date: 12/16/99

DOCKET NO.  94-45 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for chloracne, 
impotency, and liver disease, as a result of exposure to 
Agent Orange.

2.  Whether new and material evidence sufficient to reopen a 
claim for service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel


INTRODUCTION

The appellant served on active duty from January 1966 to 
February 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to service connection for multiple 
disorders claimed as a result of herbicide exposure, and 
determined that new and material evidence had not been 
presented to reopen the previously denied claim for service 
connection for post-traumatic stress disorder.  The appellant 
filed a notice of disagreement with this rating decision in 
July 1994.  A statement of the case relative to these issues 
was forwarded to the appellant in August 1994.  The appellant 
perfected an appeal in this matter in September 1994.   

The Board notes that the appellant's service representative 
indicated in February 1995 correspondence that the issue of 
entitlement to service connection for chloracne, impotence, 
and liver disease claimed as secondary to Agent Orange 
exposure were withdrawn from further appellate review.  
38 C.F.R. § 20.204 (1999).  However, in May 1997, the 
appellant advised the RO of his intent to proceed with this 
issue on appeal.


FINDINGS OF FACT

1. All available, relevant evidence necessary for an 
equitable disposition of the appellant's appeal has been 
obtained by the RO.

2.  The claims for service connection for chloracne, 
impotency, and liver disease as a result of exposure to Agent 
Orange, are not supported by cognizable evidence showing that 
the claims are plausible.

3.  In June 1983, the RO issued a rating decision which 
denied the appellant's claim for entitlement to service 
connection for post-traumatic stress disorder.  The appellant 
was provided notice of the decision and his appellate rights.  
A notice of disagreement to the denial was not filed.

4.  In March 1990, the appellant formally requested that his 
claim for service connection for post-traumatic stress 
disorder be reopened.

5.  The new evidence added to the record, including service 
personnel records, and VA and private medical records, bears 
directly and substantially upon the subject matter now under 
consideration (i.e. whether the appellant currently has an 
acquired psychiatric disorder diagnosed as post-traumatic 
stress disorder) and, when considered alone or together with 
all of the evidence, both old and new, has a significant 
effect upon the facts previously considered.

6.  The claim for entitlement to service connection for post-
traumatic stress disorder is supported by cognizable evidence 
showing that the claim is plausible or capable of 
substantiation.

7.  The evidence of record establishes that the appellant was 
engaged in combat.

8.  The appellant suffers from PTSD as a result of his combat 
experiences during the Vietnam War.






CONCLUSIONS OF LAW

1.  The appellant's claims for service connection for 
chloracne, impotency, and a liver disease, as a result of 
exposure to Agent Orange, are not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  Evidence received since the unappealed June 1983 RO 
decision, which denied the appellant's claim of entitlement 
to service connection for post-traumatic stress disorder, is 
new and material, and the claim for this benefit is reopened. 
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104, 
3.156 (1999). 

3.  The claim for entitlement to service connection for post-
traumatic stress disorder is well-grounded. 38 U.S.C.A. § 
5107(a).

4.  Resolving all reasonable doubt in the appellant's favor, 
post-traumatic stress disorder was incurred in service.  
38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303, 3.304(f) (1997) (effective prior to March 7, 
1997), and as amended by 38 C.F.R. § 3.304(f) (1999) 
(effective from March 7, 1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection for chloracne, 
impotency, and a liver disease, as a result of exposure Agent 
Orange

Factual Background

The service personnel records indicate that the appellant had 
active military service from January 1966 to February 1969.  
These records further reflect that during this period of 
active duty, the appellant served in the Republic of Vietnam 
from March 1968 to February 1969.  The service medical 
records, to include the February 1969 separation examination, 
are negative for any complaints, diagnosis, or treatment for 
chloracne, impotency, and a liver disease.  Additionally, the 
service medical records are negative for any condition which 
could be presumed to be related to Agent Orange exposure in 
service.

In a September 1969 rating decision, the RO granted service 
connection for acne vulgaris of the face, back, and arms with 
post acne scarring.  A 10 percent evaluation was assigned for 
this disability under Diagnostic Code 7800.  VA examination 
in August 1969 showed the appellant's skin disorder to be 
manifested a few scattered acneiform papules on the sides of 
his face, with marked post acne scarring on the cheeks and 
back of neck.  The back, and deltoid and lateral sides of the 
arms revealed moderate acneiform papule, pustules, and deep 
cystic lesions, with marked post acne scarring.  The 
diagnostic impression was moderate acne vulgaris of the face, 
back, and arms, and marked post acne scarring of the face and 
back. 

Clinical records document intermittent treatment for 
dermatological symptoms between 1972 to 1988.  In general, 
these clinical reports show that the appellant was seen 
during this period for recurrent complaints of skin lesions.  
The appellant underwent VA Agent Orange protocol examination 
in January 1982, which showed diffuse scars on the upper 
back, chest, paroximal upper extremities, and face secondary 
to acne vulgaris.  By 1986, the appellant was seen for 
complaints of boils and lesions on his back, which were 
reported to be painful.  Physical examination revealed the 
back to be scarred with several bumps with white heads.  An 
assessment of pustula acne was noted.  Examinations conducted 
in 1988 showed severe acne vulgaris covering the appellant's 
back completely with numerous black heads and comedo.  
Diffuse acne scars were observed on subsequent examination 
over the back and the upper chest, with cystic changes noted 
over the skin. 

The appellant underwent VA examination in July 1989.  On 
dermatological examination, the appellant reported a history 
of boils having their onset during service, while he was 
stationed in Vietnam.  The boils reportedly appeared all over 
his body, but primarily on his back, and upper chest.  The 
examiner noted that that appellant described occasional 
outbreaks as also involving the perirectal area, buttocks, 
arms, and legs.  The appellant reported recurrent chronic 
outbreaks since service, with no improvement in 
symptomatology.  His treatment course consisted of frequent 
sessions of oral antibiotics and incision and drainage.  
Physical examination revealed numerous comedones and scars 
across the appellant's back, extending downward to the 
buttocks, and to the upper chest, neck, and face to some 
extent.  There were isolated scars detected on the 
extremities, noted to be from previous lesions.  The 
diagnostic impression was acne conglobata, moderately severe, 
chronic, present since 1968 and active at the time of 
examination.  

The appellant submitted various lay statements in November 
1990.  In general, these statement recount observations of 
the appellant's chronic skin disorder, and the appearance of 
the boils and sores primarily on the appellant's back.  A 
statement from the appellant's common law wife reported that 
appellant was constantly affected with painful boils and 
sores over his body, that would on occasion drain and ooze 
for days.  A statement was received from the appellant's 
brother, in which he recalled that the appellant's back was 
covered with boils or blisters upon his return from Vietnam.  
The appellant's brother indicated that as a fellow Vietnam 
veteran, he believed the pustules to be the result of 
herbicide exposure based upon his participation in programs 
sponsored by veterans organizations, and his familiarity with 
other veterans with similar symptomatology.  A statement from 
the appellant's former spouse indicated that during their 
marriage, she noted that the appellant's back contained boils 
and sores, which were painful.  A statement from the 
appellant's friend indicated that the appellant resided with 
him for a period following his return from Vietnam, and that 
he observed the appellant's back and legs to be marked with 
blisters which  "appeared to be rotted and some oozed 
liquid."  A statement from the appellant's mother indicated 
that the appellant broke out with sores and boils after his 
return from service, which did not respond to treatment.  
Another friend of the appellant noted that over the course of 
their four year friendship, that appellant has been observed 
to have recurring boils and sores on his back.  Finally, a 
statement from another friend indicated that since 1973, the 
appellant was observed to have persistent open sores and 
apparent boils on his back.

The record shows that during a clinical visit for psychiatric 
evaluation in 1983 and 1993, the appellant reported that he 
was impotent.  The medical record is negative for any 
clinical treatment or diagnosis relative to this complaint.  
The medical record is similarly negative for any reference 
that the appellant has been diagnosed with liver disease.


Legal Analysis:

In general, service connection may be granted for a 
disability resulting from a disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. 
§ 3.303(a) (1999).  With respect to any claim of entitlement 
to service connection based on the theory that the disorder 
is related to exposure to Agent Orange, the Board observes 
that the statutory presumption that certain diseases are the 
result of exposure to an herbicide in service is inapplicable 
with respect to unspecified disorders of the liver and 
impotency.  38 U.S.C.A. § 1116 (West 1991); 38 C.F.R. §§  
3.307, 3.309(e) (1999); 64 Fed. Reg. 59232-59243 (1999).  The 
inclusion of certain diseases, as opposed to others, within 
this list reflects a determination by the Secretary of 
Veterans Affairs (Secretary), based on sound medical and 
scientific evidence, that there exists a positive association 
between (A) the occurrence of those diseases in humans and 
(B) the exposure of humans to an herbicide agent.  
38 U.S.C.A. § 1116(b)(1) (West 1991); 61 Fed. Reg. 41368-
41371 (1996).  The Secretary has found a relationship between 
Agent Orange exposure and the skin disorder chloracne.  
38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne shall have become manifest to 
a degree of 10 percent or more within a year after the last 
date on which the veteran was exposed to an herbicide agent 
during active service.  38 C.F.R. § 3.307(a)(6)(ii) (1999).  
In this regard, the evidence of record is devoid of treatment 
and/ or a medical diagnosis of chloracne within one year 
after service, nor has there been any medical diagnosis or 
treatment of chloracne post service to date.  The evidence 
offered by the appellant is his assertion that he suffers 
from this malady.  The appellant, as a lay person, is not 
competent to offer such an opinion which requires specialized 
medical training.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  The Board, thus, concludes that a 
current diagnosis of chloracne is not shown by the evidence 
of record.  Therefore, the provisions of 38 C.F.R. § 3.309(e) 
are not for application in this case.

Still, the fact that the appellant does not meet the 
requirements of 38 C.F.R. § 3.309 does not preclude him from 
establishing service connection of the claimed disorders by 
way of proof of actual direct causation.  See Brock v. Brown, 
10 Vet. App. 155, 160 (1997) (citing Combee v. Brown, 34 F.3d 
1039, 1042 (Fed.Cir. 1994) ("[p]roof of direct service 
connection    . . .  entails proof that exposure during 
service caused the malady that appears many years after 
service")).

The Board turns then to threshold determination that must be 
crossed in every case involving a claim for service 
connection, namely whether the appellant has presented 
competent or other probative evidence showing that his claims 
are well grounded.  A well-grounded claim has been defined as 
a claim which is "plausible, meritorious on its own, or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  If the appellant has not met this 
initial evidentiary burden, then his appeal must, as a matter 
of law, be denied, and there is no duty required of VA assist 
him developing facts pertinent to his claims.  38 U.S.C.A. 
§ 5107(a); see also Morton v. West, 12 Vet. App. 477 (1999).

Generally, a well-grounded claim for service connection 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
See Caluza v. Brown, 7 Vet. App. 489, 504, 506 (1995); see 
also Epps v. Gober 126 F.3d 1464, 1468 (Fed. Cir. 1997) 
(expressly adopting definition of well-grounded claim set 
forth in Caluza, supra).  For the purpose of determining 
whether a claim is well-grounded, the credibility of the 
evidence in support of the claim must be presumed.  See 
Robinette v Brown, 8 Vet. App. 69, 75 (1995).

In examining the whether service connection is warranted on a 
direct basis, however, the Board observes that the appellant 
has not presented any medical evidence of a current diagnosis 
of chloracne, a liver disorder, or impotency.  In the absence 
of a finding of a presently existing disability, which can be 
linked by competent evidence to service, the appellant's 
claims for service connection are not plausible, and; 
therefore, they must be denied as not well grounded.  See 
Brock v. Brown,supra ("A service-connection claim . . . must 
be accompanied by evidence that establishes that the claimant 
currently has the claimed disability") (citing Brammer v. 
Derwinski, 3 Vet.App. 223, 225 (1992) (absent "proof of a 
present disability[,] there can be no valid claim"); see 
also Degmetich v. Brown, 104 F.3d 1328, 1330-31 (Fed. Cir. 
1997).

The Board has considered the appellant's lay statements with 
regard to these claims.  However, the Court has held that if 
the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
See Brewer v. West, 11 Vet. App. 228, 231 (1998) (citing 
Grottveit v. Brown, 5 Vet. App. 91 (1993)).  Thus, his 
assertions as lay party on matters of medical causation or 
diagnosis are not sufficient to make these claims for direct 
service connection well grounded.  Grottveit, supra.

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that used by the RO.  The RO 
denied the appellant's claims on the merits, while the Board 
has concluded that the claims are not well grounded.  
However, the Court has held that "when an RO does not 
specifically address the question whether a claim is well 
grounded but rather, as here, proceeds to adjudication on the 
merits, there is no prejudice to the veteran solely from the 
omission of the well grounded analysis."  See Meyer v. 
Brown, 9 Vet.App. 425, 432 (1996).  

Finally, as the foregoing explains the need for competent 
evidence of a current disability is linked by competent 
evidence to service, the Board views its discussion above as 
sufficient to inform the appellant of the elements necessary 
to complete his application for service connection for the 
claimed disabilities.  Robinette v. Brown, 8 Vet. App. at 77-
79.

II.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for post-traumatic 
stress disorder

The Court has held that the Department of Veterans Affairs 
(VA) is required to review for its newness and materiality 
only the evidence submitted by a claimant since the last 
final disallowance of a claim on any basis in order to 
determine whether a claim should be reopened and 
readjudicated on the merits.  See Evans v. Brown, 9 Vet. App. 
273 (1996).  In the present appeal, the last final 
disallowance of the claim is the June 1983 RO decision.  38 
U.S.C.A. § 7104 (West 1991); 38 C.F.R. § 20.1100 (1999).  
Therefore, the Board must review, in light of the applicable 
law, regulations, and the Court cases regarding finality, the 
additional evidence submitted since the June 1983 rating 
decision.  In order to do so, the Board will separately 
describe the evidence which was of record in June 1983, and 
the evidence presented since that decision.  The prior 
evidence of record is vitally important in determining 
newness and materiality for the purposes of deciding whether 
to reopen a claim.  Id.

The "old" evidence:

The appellant filed his initial claim for service connection 
for psychiatric disability in May 1969, a claim for 
compensation benefits for disabilities claimed as "severe 
nervous condition."  By rating action, dated in September 
1969, service connection was denied for neuropsychiatric 
disorder, as there was no evidence of any treatment or 
diagnosis of this disorder during service.  In November 1970, 
the Board denied the appellant's claims for service 
connection for nervous disorder.  It was the Board's finding 
that a neuropsychiatric disorder was not shown during 
service, or within one year following release from service.  
It was further noted that the manifestations of the 
appellant's psychiatric disorder were shown to be 
attributable to a personality disorder.

In December 1982, the appellant filed a claim for service 
connection for post-traumatic stress disorder (PTSD).  
Clinical records, dated from January 1982 to June 1982, were 
submitted in support of this claim.  These clinical reports 
disclose that the appellant was referred for psychiatric 
evaluation in January 1982.  The treatment record noted that 
the appellant reported subjective complaints of insomnia, 
depression, and a history of alcohol problems.  The appellant 
reported that he was bothered by memories of Vietnam, 
particularly children being wounded or killed.  The appellant 
noted that his memories of Vietnam were fresh in his mind, 
and that he experienced difficulty concentrating.  He was 
assessed with PTSD, chronic and delayed, and treated with 
medication.  The remainder of these treatment reports 
document complaints of insomnia, depression, and tension 
which was evaluated as PTSD, chronic, delayed.

A March 1983 VA medical examination report indicated that the 
appellant was evaluated with PTSD, delayed type.  Mental 
status examination revealed mild anxiety, with a depressed 
mood and flat affect.  The appellant denied any delusions or 
hallucinations, but indicated that he was preoccupied with 
his Vietnam experiences.  In conjunction with this 
examination, the appellant reported stressors relating to his 
combat involvement, shooting at enemy soldiers, and wounding 
or killing these soldiers.  He was also noted to generally 
describe memories of atrocities he witnessed, in particular, 
those in which children were killed.  He reported symptoms of 
tension, irritability, exaggerated startled response, poor 
appetite, difficulty sleeping, impotence, fear, nightmares, 
and frequent crying spells.

In May 1983, the RO sought a clarification of the appellant's 
appropriate diagnostic assessment.  It was noted that while 
the appellant had been evaluated with PTSD on his most recent 
examination, he was earlier (March 1970) evaluated with 
emotional unstable personality, and that his previous claim 
for compensation benefits had been denied on the basis that 
PTSD was not shown.  The RO did not address the question of 
whether verifiable stressors had been presented in support of 
the claim.  In a May 1983 report, a panel of three 
psychiatrists indicated, following a review of the recorded 
history as documented in the claims folder, that the 
appropriate diagnosis was mixed personality disorder with 
passive aggressive and emotionally unstable features. 

The June 1983 rating decision:

By rating action dated in June 1983, the RO denied the 
appellant's claim for service connection for PTSD.  This 
determination was predicated upon a finding that the medical 
evidence of record did not establish a diagnosis of PTSD.  It 
was noted that the evidence reviewed in conjunction with this 
rating determination included the service medical records, 
and VA and private medical reports.  The appellant was 
provided notice of the June 1983 decision and his appellate 
rights.  He did not initiate an appeal by filing a notice of 
disagreement (NOD) within one year of the date he was 
notified of that unfavorable determination.  See 38 U.S.C.A. 
§§ 7105(a), (b)(1) (West 1991); 38 C.F.R. §§ 20.200, 
20.302(a) (1998).  As a result, the November 1991 rating 
decision became final.  See 38 U.S.C.A. § 7105(c) (West 
1991).

The Board notes that based upon the evidence on file at the 
time of the June 1983 rating decision, the appellant had not 
established entitlement to service connection for PTSD.  
Specifically, the RO determined that the preponderance of the 
evidence was against a diagnosis of PTSD.  Further, the Board 
notes that the appellant's diagnosed personality disorder is 
not an injury or disease for which service connection can be 
granted under applicable law and regulations governing 
service connected disability.  See 38 C.F.R. § 3.303(c) 
(1998); Winn v. Brown, 8 Vet. App. 510 (1996).

The additional evidence: 

Clinical records reflect that the appellant was seen between 
1972 and 1983 for evaluation of psychiatric symptoms.  A 
September 1972 clinical report noted that the appellant 
reported a history of anxiety since service.  He was 
evaluated with depressive neurosis and psychophysiological 
musculoskeletal reaction related to back pain.  When 
evaluated in February 1983, the appellant reported subjective 
complaints of nightmares concerning Vietnam, depression, and 
hyposomnia.  On evaluation, the appellant exhibited tension, 
and depression.  He was evaluated with PTSD.  A July 1983 
clinical report noted complaints of difficulty sleeping, 
weakness, anorexia, nervousness, irritability, occasional 
suicidal thoughts, and flashbacks.  An assessment of PTSD was 
indicated.

Private medical records, dated from January 1988 to March 
1988, document treatment the appellant received in 
conjunction with an industrial injury to the lower back.  A 
February 1988 psychological assessment was conducted in 
conjunction with the appellant's orthopedic treatment, and 
noted that diagnostic test results revealed the presence of 
significant depression.  Test results were also noted to show 
anxiety.  In this context, the physician noted that the 
appellant would likely be cyclic in feelings of depression 
and anxiety, and that these symptoms might exacerbate his 
back pain. 

On VA psychiatric examination, in July 1989, the appellant 
reported that he served in Vietnam for one year, and was 
assigned to the 6th Battalion of the 84th Artillery.  His 
military occupational specialty (MOS) was ammunitions 
handler.  He reported that he was often in the field or air 
mobile, and was in "repeated heavy combat."  He indicated 
that he lost several very close friends.  He recalled that 
his unit was under frequent rocket and mortar attack, in 
addition to sniper fire, and was overrun on more than one 
occasion.  He recounted that one third of his battalion was 
lost at one time.  The appellant indicated that his most 
depressing and recurrent memory is that of the bodies of dead 
children, which they had to stack and clear away from the 
perimeter.  The appellant reported almost daily nightmares 
concerning this circumstance.  He noted that on occasion, in 
his nightmares, he sees his friends among those killed or his 
own children with their legs blown away.  

With respect to the recorded medical history, the examiner 
noted that the August 1969 VA examination report documented 
complaints by the appellant that his nerves were shot, and 
that he experienced difficulty concentrating; however, 
psychiatric examination was not accomplished at that time.  
Neurological evaluation indicated that no neurologic disorder 
was present.  It was noted that the appellant was 
hospitalized in December 1969, and evaluated with a passive 
aggressive personality, and alcoholism.  It was further noted 
that during the course of this hospitalization, the 
appellant, while on pass and sober, stabbed himself and had 
to be returned to the hospital for treatment.  It was the 
examiner's assessment that this circumstance "goes beyond 
passive aggressive personality."  It was next noted that the 
appellant reported symptoms of difficulty maintaining 
employment, poor concentration, multiple motor vehicle 
accidents with one reported as intentional, and a history of 
a self-inflicted stab wound.  It was noted that the appellant 
reported some difficulty prior to service, to include 
expulsion from school.  A clinical assessment of emotionally 
unstable personality with some inadequate traits was noted at 
that time.  The appellant was thereafter noted to report 
subjective complaints of nightmares, flashbacks, survival 
guilt, and intrusive thoughts of his best friend, who was 
mutilated by a rocket explosion, and died in his arms.  It 
was noted that while an assessment of PTSD was made in March 
1983, a panel of psychiatrists found that the appellant's 
psychiatric condition was appropriately evaluated as mixed 
personality disorder.  It was noted that the appellant had 
not been under psychiatric treatment since 1983, and that he 
was not on any present treatment course of medication.  

The appellant stated that he experiences difficulty sleeping, 
nightmares about Vietnam, depression, crying spells, startle 
response, and suicidal thoughts.  It was the examiner's 
assessment that the appellant's viewing of war related movies 
was an apparent attempt to punish himself, and an expression 
of survival guilt.  The appellant indicated that he often 
sees the faces of friends or his children in his nightmares 
concerning Vietnam.  The appellant reported that he has 
struck girl friends in his sleep.  He also reported explosive 
outbursts.  He noted that he will occasionally work as a 
painter to get money, and that he does have friends with whom 
he socializes.  It was noted that the appellant was twice 
married.  A child from this union presently resides with the 
appellant.  One of the two children from the appellant's 
second marriage presently resides with the appellant as well.  
The other child was reportedly killed a short time earlier.  

On metal status examination, the appellant was noted to be a 
well-nourished and well-developed man, who appeared to be his 
stated age.  The appellant was noted to have rather florid 
tattoos on both arms, calf, and at the site of his gun shot 
wound of the upper left chest.  The appellant was very tense 
during the interview, and required reassurances.  His 
response remained guarded, but was appropriate.  The 
appellant became tearful at times, and was unable to talk.  
The appellant was reluctant to discuss some of his 
experiences, but was noted to organize and express his 
thoughts well.  The appellant complained of his memory, which 
was evaluated as spotty recent and remote memory.  The 
appellant was noted to have difficulty with concentration and 
recall.  The examiner attributed this circumstance, to some 
extent, to fatigue related to sleep disturbance.  Thought 
content revealed anxiety, both free floating and fixed in 
somatic complaints.  The appellant exhibited depression with 
crying and suicidal thoughts, and was noted to have a history 
of two bizarre attempts.  The appellant was also evaluated 
with increased irritability, a low tolerance for stress, and 
poor control of his rage at times.  It was noted that the 
appellant admitted to excessive drinking.  The examiner noted 
that the appellant's nightmares were often recurrent relative 
to his Vietnam experiences, and fairly typically involved his 
friends and even his own children.  The appellant expressed 
survival guilt and was socially withdrawn.  The diagnostic 
impression was PTSD, chronic, moderate, and mixed personality 
disorder probably passive aggressive with minor antisocial 
traits and even some hysterical features.  The examiner 
evaluated the appellant with moderate to marked incapacity 
for employment, and moderate incapacity for social adaptation 
on the basis of his PTSD condition.

In his assessment, the examiner commented:

I won't argue with the diagnosis of a mixed 
personality disorder.  Certainly, there were 
some problems that existed prior to service; 
however, I do feel that what we see now 
primarily is the post-traumatic stress 
disorder.

Clinical records, dated from February 1990 to September 1990, 
document intermittent outpatient treatment for subjective 
complaints of nightmares, flashbacks, insomnia, anger, 
confusion, and impulse aggression evaluated as PTSD 
symptomatology.  During a March 1990 clinical visit, the 
appellant reported flashbacks and nightmares associated with 
an incident during service in which his unit was over run by 
North Vietnamese forces twice in one night.  A June 1990 
report indicated that the appellant was referred from the 
pain clinic for MMPI testing in order to evaluate the role of 
psychiatric factors in the management of his chronic back 
pain symptoms.  The diagnostic test results were noted to 
yield an invalid profile due to an apparent over reporting of 
symptoms.  The clinical reports disclose that the appellant 
was variously evaluated with PTSD symptomatology, with 
additional findings of chronic depression, and intermittent 
anxiety as well.

A November 1990 lay statement from the appellant's mother 
indicated that the appellant experienced nightmares, and had 
persistent memories of his Vietnam experiences following his 
return from service.
 
Clinical records, dated from March 1991 to August 1991 were 
reviewed.  These treatment reports document intermittent 
outpatient treatment for continued symptoms, to include 
nightmares, exaggerated startle response, intrusive thoughts, 
flashbacks, anger, difficulty sleeping, and anxiety.  The 
appellant was assessed with PTSD symptomatology.  An October 
1990 clinical report noted that the appellant's PTSD 
symptomatology was due to exposure to artillery barrage and 
combat while in Vietnam.

The appellant's service personnel records were thereafter 
reviewed.  These reports confirmed that the appellant had 
service in the Republic of Vietnam.  His MOS was ammunitions 
handler between June and September 1968, and was thereafter 
changed to wheel vehicle repairman until February 1969, for 
the duration of his service in Vietnam.  These records also 
show that the appellant was subject to Article 86 court 
martial proceedings in 1966 for unauthorized absence without 
leave.  In 1967, the appellant was subject to court martial 
proceedings under Article 15 for insubordination.  

Clinical records, dated from January 1993 to April 1993, 
disclose that the appellant received ongoing outpatient 
treatment for his PTSD symptoms. 

In a March 1993 stressor letter, the appellant recounted some 
of the stressful events that occurred during his service in 
Vietnam.  In that context, the appellant noted that he was 
unable to recall the exact dates of these events, but 
believed that he could provide the general geographic 
locations.  The appellant recalled that the North Vietnamese 
regimen had placed a bounty on his unit, and that the base 
camp was "hit almost every night by mortar, and ground 
assaults."  He described occasional attacks during the day 
as well.  He reported another incident in which he was sent 
with a group to Ankke to set up a fire base.  He indicated 
that they worked until midnight.  He was too tired to dig a 
bunker, so he filled some sand bags, and lay between them to 
sleep.  A couple of hours later, they came under heavy mortar 
attack from both sides.  The appellant recounted that all he 
could hear were screams from other service members for 
medical attention, and the sounds of exploding rounds landing 
all around the camp.  He was unable to move, and had very 
little cover.  He curled up against the sand bags.  The 
attack lasted two hours.  As a result, one third of the 
soldiers in his battalion were killed or wounded.  The 
appellant indicated that his unit moved to a nearby location 
the next day.  As they were setting up camp, and performing 
repairs, two young boys aged eight or nine years old, 
approached and asked whether the soldiers wanted to purchase 
coconuts from a nearby grove.  The appellant agreed to buy 
the coconuts, because soldiers were not permitted to go 
outside the perimeter of the base camp.  Shortly after the 
boys left, there was a loud explosion.  One of the boys 
returned, and was covered with blood.  The appellant left in 
search of the other boy.  He discovered the child, who had 
his right leg blown off at the knee, and his left leg badly 
damaged.  He carried him back to the base for medical 
attention.

During another incident that occurred in August 1968, the 
appellant and two friends ([redacted] and [redacted]) missed a 
convoy back to camp.  As a result, they were placed in the 
stockade at Long Binh.  He described an uprising at the 
stockade some 18 days later involving Black soldiers, who 
reportedly burned the stockade and were responsible for the 
deaths of 18 White soldiers, including the stockade 
commander.  The appellant was reportedly sent to another 
battalion, but heard that his friends had been killed.  
Finally, the appellant recounted that one night his base came 
under attack by North Vietnamese soldiers, who were breaching 
the wire fencing along the perimeter of the base.  The 
appellant was manning a M-16, into which another service 
member ("[redacted]") was feeding ammunition.  The appellant 
recalled hearing his friend mutter a sound, which he thought 
was a prayer, and then leaning forward.  Once the firing 
stopped, he touched [redacted] and he fell over.  [redacted] had 
been shot through the right eye, and had the back of his head blown 
away.  The appellant indicated that the dead bodies could not 
be removed until daylight.  He indicated that he assisted in 
stacking the bodies of the Vietcong and North Vietnamese 
soldiers.

A March 1993 statement from the appellant's girlfriend 
indicated that she had known the appellant for five years, 
and that during this period, the appellant had discussed his 
Vietnam experiences with her.  She recounted the first 
weekend the appellant spent with her.  She remembered that he 
awakened speaking in a different language, and then in 
English.  He behaved as if he was still in Vietnam, and gave 
her directions as if enemy forces were approaching.  As she 
called his name, the appellant looked at her without any 
recognition of her, or his whereabouts.  She reported that 
these types of episodes have continued since that time.  She 
also indicated concern over the appellant's continued 
behavior, and the progression of this behavior without 
adequate medical assistance.  She noted that the appellant 
drinks excessively.  It was noted that the appellant's PTSD 
symptoms had impacted their relationship, and affected the 
appellant's relationship with their respective family 
members.

An August 1993 medical report indicated that the appellant 
underwent VA hospitalization for exacerbations of PTSD and 
alcohol dependence, with violent behavior towards his 
girlfriend.  Mental status examination revealed the 
appellant's mood to be euthymic.  His range of affect was 
decreased.  There was no lability of affect, and affect was 
appropriate to thought and content.  The appellant was 
oriented, with good concentration.  His recent and remote 
memory was intact.  He expressed coherent, logical, and goal-
directed thoughts.  There was no flight of ideas or looseness 
of association.  He denied hallucinations, delusions, and 
homicidal and suicidal ideation.  The appellant was evaluated 
with PTSD and alcohol dependence (Axis I).  A Global 
Assessment of Functioning (GAF) score of 70 was indicated.

A November 1993 reply from U.S. Army and Joint Environmental 
Support Group (ESG) indicated that the appellant's reported 
stressors could not be verified on the basis of the 
information provided.  In this regard, it was noted that more 
detailed information was necessary in order to conduct a 
meaningful search.

A June 1995 psychiatric evaluation report noted a diagnostic 
impression of PTSD, probable major depressive disorder, and 
alcohol abuse (Axis I).  A GAF score of 50 was noted.

During a March 1996 hearing, the appellant offered 
testimonial evidence concerning the onset and severity of his 
PTSD condition.  He recalled several stressful events that 
occurred during his service in Vietnam.  First, the appellant 
recounted that in August 1968, he and two friends ([redacted] and 
[redacted]) were confined to the stockade for 
missing a "March Order" (convoy).  He indicated that he was 
considered absent without leave (AWOL) in a combat zone.  He 
reported that the majority of the 560 to 570 prisoners at the 
stockade were Black soldiers.  The appellant reported that 
these soldiers began rioting, and that 18 White soldiers 
along with the lieutenant colonel commander of the stockade 
were killed.  The appellant indicated that he witnessed the 
first White soldier being killed, as he was speared through 
the eye.  He noted that he had no means of defending himself.  
He reported that he nor his two friends were injured during 
the rioting.  When he was released from the stockade, the 
rioting was reportedly still in progress.  The appellant 
noted that after his return to his unit, the unit came under 
attack, and that several causalities resulted.  The base camp 
was subsequently relocated.  At that time, the appellant and 
other soldiers were approached by two children, who offered 
to sell them coconuts from a nearby grove.  While walking 
toward the grove, one of the boys stepped on a booby trap, 
losing his right leg, and part of the left leg.  The other 
boy was reported to have been covered in blood, but 
apparently did not sustain injury.  The injured child was 
medivaced to receive medical treatment.  Finally, the 
appellant recounted an incident during which he was stationed 
at an outpost position.  While there, he was approached by 
another service member, [redacted], who wanted to speak with him.  
As they talked, the base came under mortar attack.  [redacted] was 
feeding ammunition into the appellant's weapon, but suddenly 
stopped.  The appellant reported that the he pushed the 
soldier and he fell over.  It was discovered that the soldier 
had been shot through the eye.

The appellant reported that he was last employed in 1977, but 
noted that he is unable to work due to his difficulty with 
concentration.  He stated that he is presently in receipt of 
disability benefits due to a gun shot wound to the chest.  
The appellant indicated that he experiences nightmares of his 
Vietnam experiences.  He was hospitalized shortly after his 
release from service for treatment of disorder evaluated at 
that time as a nervous condition.  The appellant indicated 
that he was presently under treatment for his PTSD condition, 
and that he took prescribed medication.

In May 1997, the RO submitted another request to the ESG for 
verification of the claimed in service stressors.  In a 
December 1997 report, it was noted a search of service 
department records revealed no record of a riot in the Long 
Binh jail.  A unit history of military police battalion 
stationed at the jail was provided, which documented a riot 
at the USARV Installation Stockade in August 1968.  The 
supplemental documents indicated that a disorder began at the 
stockade at 11:45 p.m. on August 29, 1968, and was quelled at 
2:00 a.m. on August 30, 1968.  It was noted that the 
disturbance resulted in the death of one prisoner, the 
hospitalization of seven custodial personnel and 26 
prisoners, the outpatient medical treatment of one custodial 
personnel and 26 prisoners, and the escape of four prisoners.  

In April 1998, the RO confirmed its previous findings, and 
determined that while new and material evidence had been 
presented, the evidence did not establish entitlement to 
service connection for PTSD.  In that context, it was noted 
that the appellant's reported stressor concerning the 
stockade riot was inconsistent with the documented account.  
It was also noted that service records show that the 
appellant was assigned to a heavy artillery unit, and that 
generally such artillery units are well protected by infantry 
soldiers.  It was the RO's conclusion that the reported 
stressor of almost daily mortar strikes against the 
appellant's unit was inconsistent with routine practice.  
Further, it was noted that exposure to mortar fire was not 
uncommon for those stationed within a combat zone in Vietnam. 

Finally, clinical records dated from 1986 to 1998 were 
reviewed.  These records document intermittent treatment for 
continued complaints of psychiatric symptomatology evaluated 
as PTSD symptomatology. 


Legal Analysis

A.  New and Material Evidence

Service connection may be established for disability 
resulting from injury or disease incurred in service or for a 
preexisting injury or disease that was aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); see also 38 C.F.R. 
§ 3.304(f) (effective through March 6, 1997), and as amended 
by 64 Fed. Reg. 32807 (1999) (effective March 7, 1997).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is 38 U.S.C.A. § 5108, which provides that "[i]f 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the [Board] 
shall reopen the claim and review the former disposition of 
the claim."  Therefore, once a RO decision becomes final 
under section 7105(c), absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by the VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

In determining whether to reopen previously and finally 
denied claims, a three-step analysis was recently announced 
by the Court.  Elkins v. West, 12 Vet. App. 209 (1999).  
Under the Elkins test, the Board must first determine whether 
the veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Board must determine whether, based 
upon all the evidence of record in support of the claim, the 
claim as reopened (as distinguished from the original claim) 
is well grounded pursuant to 38 U.S.C.A. § 5107(a).  Third, 
if the claim is well grounded, the Board may then proceed to 
evaluate the merits of the claim but only after ensuring the 
VA's duty to assist under 38 U.S.C.A. § 5107(b) (West 1991) 
has been fulfilled.  Winters v. West, 12 Vet. App. 203 
(1999).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration and, when considered in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  In Hodge v. West, 
155 F.3d 1356, 1363 (Fed.Cir. 1998), the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  This overturned a previous test 
adopted by the Court which held that, in order for newly 
submitted evidence to be considered material, "there must be 
a reasonable possibility that the new evidence, when viewed 
in the context of all the evidence, both new and old, would 
change the outcome."  Colvin v. Derwinski, 1 Vet. App. 171, 
174 (1991).

The Court has held that the newly presented evidence need not 
be probative of all the elements required to award the claim, 
but need only tend to prove each element that was a specified 
basis for the last disallowance.  See Evans v. Brown, 9 Vet. 
App. at 284; see also Hickson v. Brown, 12 Vet. App. 247, 251 
(1999) (VA must review evidence since the last final 
disallowance).  Accordingly, the focus of the Board's inquiry 
in this regard is upon whether the record now reflects a 
diagnostic finding of PTSD.

As previously noted, the RO denied the appellant's claim for 
service connection for PTSD in an unappealed rating decision 
of June 1983.  That determination was based on a finding that 
the medical evidence of record did not establish a diagnosis 
of PTSD.  The Board observes, however, that the newly 
submitted evidence now shows that the appellant carries a 
diagnosis of PTSD.  Specifically, the medical reports 
pertaining to inpatient and outpatient psychiatric care 
reflect that the appellant has been diagnosed with PTSD.  
That notwithstanding, the Board must presume the credibility 
of this evidence for purposes of determining whether new and 
material evidence has been submitted.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  Moreover, this evidence is 
not cumulative and redundant, and it bears directly and 
substantially on the question of whether the appellant 
currently has a diagnosis of PTSD, which was lacking at the 
time of the June 1983 rating action.  Therefore, the Board 
finds that the additional medical reports referencing a 
diagnostic finding of PTSD constitute new and material 
evidence for purposes of reopening the appellant's claim for 
entitlement to service connection for PTSD.  See 38 C.F.R. § 
3.156(a).


B.  Well-grounded claim

Having found that the appellant has submitted "new and 
material evidence" sufficient to reopen his claim for 
service connection, the threshold question that must now be 
resolved is whether the appellant has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a); Caluza v. 
Brown, supra.; see also Cohen v. Brown, 10 Vet. App. 128, 137 
(1997).

In this case, the medical evidence shows that VA and other 
examiners have given the appellant a diagnosis of PTSD, and 
have related this disorder to his Vietnam experiences.  Thus, 
the Board determines that the appellant has presented 
competent medical evidence, which provides a plausible 
relationship between the appellant's PTSD and his period of 
service.  See Mattern v. West, 12 Vet. App. 222, 226 (1999) 
(This relationship need not be conclusive, but only plausible 
for purposes of establishing a well grounded claim).  At this 
juncture, the determination of well-groundedness of a claim 
requires only a preliminary threshold of plausibility, with 
enough of an evidentiary basis to show that the claim is 
capable of substantiation.  Id.  Accordingly, the Board 
concludes on this basis that the claim for service connection 
for PTSD is well grounded.


C.  Service Connection for PTSD

The establishment of a plausible claim does not dispose of 
the issue presented in this case.  The Board must now review 
the claim on the merits, and account the evidence which it 
finds to be persuasive or not, and provide reasoned analysis 
for rejecting evidence submitted in support of the claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a 
claim on the merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996) (citing 
Gilbert v. Derwinski, 1 Vet. App. at 54).

Service connection may be granted for a disability resulting 
from a disease or injury that was incurred in or aggravated 
by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The 
Board notes that the requirements for service connection for 
PTSD under 38 C.F.R. § 3.304(f) were changed effective March 
7, 1997.  Where a law or regulation changes after a claim has 
been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to an appellant applies unless Congress provided 
otherwise or permitted the Secretary to do otherwise and the 
Secretary does so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991). 

In the instant case, the Board notes that the appellant filed 
his reopened claim for service connection for PTSD in March 
1990.  Thus, given the fact that this case is currently 
pending before the Board, and in light of the fact that the 
regulations regarding service connection for PTSD changed 
effective March 7, 1997, it is the Board's determination that 
the appellant's claim of entitlement to service connection 
for PTSD must be evaluated under both the old and the new 
regulations in order to determine which version is most 
favorable to him.  See Karnas, supra. 

Prior to March 7, 1997, the requirements for service 
connection for PTSD under 38 C.F.R. § 3.304(f) included the 
following:  (1) medical evidence establishing a clear 
diagnosis of the disorder; (2) credible supporting evidence 
that the claimed in-service stressor actually occurred; and 
(3) a link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f); See also Cohen v. Brown, 10 Vet. App. 128, 
138 (1997) (citing Moreau v. Brown, 9 Vet. App. 389, 394-95 
(1996)).  If the claimed stressor is related to combat, 
service department evidence that the veteran engaged in 
combat, or that the veteran received an award of the Purple 
Heart, Combat Infantryman Badge, or other similar combat 
citation, will be accepted as conclusive evidence of the 
claimed in-service stressor, absent evidence to the contrary.  
Where combat is verified, the veteran's credible or 
"satisfactory," lay testimony regarding claimed stressors 
must be accepted as conclusive of their actual occurrence if 
"consistent with the circumstances, conditions, or hardships 
of such service."  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(f); Zarycki v. Brown, 6 Vet.App. 91 (1993).  

Effective March 7, 1997, the requirements for service 
connection for PTSD under 38 C.F.R. § 3.304(f) include the 
following: (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a), (2) a link, established 
by medical evidence, between current symptoms and an in-
service stressor, and (3) credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See 38 C.F.R. 
§ 3.304(f) (1999).

As shown by the service department records, including the DD 
Form 214, the appellant served in the Republic of Vietnam 
from March 1968 to February 1969, stationed with the 6th 
Battalion, 84th Artillery unit.  The appellant's Military 
Occupational Specialty (MOS) was a cannoneer as well as an 
ammunitions handler.  Moreover, the information of record 
indicates that appellant performed the duties of a gunner, 
i.e., an artilleryman who operated a large artillery piece, 
during his tour of duty in Vietnam.  Given these facts, the 
evidence of record raises a question as to whether the 
appellant, as a gunner with the 84th Artillery unit, 
participated in events constituting an actual encounter with 
a military foe or hostile unit.  VAOPGCPREC 12-99, slip op. 
at 11 (October 18, 1999).  Thus, with the resolution of all 
reasonable doubt in the appellant's favor, the Board finds 
that there is documentation of record confirming that the 
appellant engaged in combat with the enemy or participated in 
combat situations during the period of time he was assigned 
to that unit.  As a consequence, 38 U.S.C.A. § 1154(b) is for 
application in this case.

The record before the Board demonstrates that the appellant 
has clearly been diagnosed as having post-traumatic stress 
disorder by VA examiners.  In that regard, the appellant has 
reported multiple in-service stressors.  The appellant has 
reported that his base camp was under constant enemy attack, 
and that on one such occasion a third of his battalion was 
either injured or killed.  He has recounted another incident 
during which a child was injured after triggering a booby 
trap.  During another incident, the appellant was stationed 
at a post engaged in a conversation with another soldier when 
the enemy attacked, killing the other soldier.  The appellant 
participated in the disposition of bodies following this 
incident.  The appellant also recalled that while held in the 
stockade, a riot erupted, resulting in many casualties.  He 
has further generally indicated that he was exposed to a 
constant bombardment of artillery shell blasts.  According to 
the appellant, at present, he suffers from nightmares, 
difficulty sleeping, angry outbursts, flashbacks, anxiety, 
exaggerated startle response, social withdrawal, and 
insomnia.

In this context, the Board finds that the appellant has 
proffered satisfactory lay evidence of service incurrence of 
stressful events during his combat duty.  The Board finds 
that the lay evidence is credible.  Consequently, as the 
appellant has satisfied the inquiries mandated by 38 U.S.C.A. 
§ 1154(b), a factual presumption arises that the alleged 
stressors are of service origin.  See Collette v. Brown, 82 
F.3d 389, 392-93 (Fed. Cir. 1996) (citations omitted).

The factual presumption as cited above is rebuttable.  VA may 
rebut this presumption by presenting "clear and convincing 
evidence to the contrary."  Id (citing 38 U.S.C.A. 
§ 1154(b)).  As to whether the appellant was exposed to the 
alleged stressful events during service, the only evidence 
contradicting the lay evidence is the absence of any such 
evidence in the service department records, including the 
report from the United States Armed Service Center for 
Research of Unit Records (formerly United States Army and 
Joint Environmental Support Group) indicating that the 
appellant's reported stressors could not be verified on the 
basis of the information provided.  The Board finds that the 
"negative" evidence does not rise to the standard of 
"clear and convincing" to rebut the presumption of service 
incurrence of the stressful events.  Thus, the Board finds 
that the evidence establishes that the appellant was exposed 
to combat stressors in service.  Therefore, his credible 
descriptions of his in-service stressors which, in the 
opinion of the Board, are consistent with the circumstances 
and hardships of service, must be accepted as conclusive 
proof of the existence of those stressors.  See 38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d), (f).  Moreover, the Board 
finds that the medical evidence of record supports a finding 
that the appellant carries a diagnosis of PTSD, which has 
been attributed to his exposure to artillery barrage and 
combat while in Vietnam.

When, after consideration of the all the evidence and 
material of record there is an approximate balance of 
positive and negative evidence, the benefit of the doubt in 
resolving each issue shall be given to the appellant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In light of the 
diagnosis of PTSD and the appellant's combat related 
stressors, it is not possible to conclude that the 
preponderance of the evidence is against the grant of service 
connection in this case.  Consequently, service connection 
for PTSD is warranted under both the old and amended criteria 
of 38 C.F.R. § 3.304(f).



ORDER

Service connection for chloracne, impotency, and a liver 
disease, as a result of exposure to Agent Orange, is denied.

New and material evidence having been submitted, the claim 
for entitlement to service connection for PTSD is reopened.  
The claim for entitlement to service connection for PTSD is 
well grounded.  Service connection for post-traumatic stress 
disorder is granted.




		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals



 

